Title: From James Madison to John Francis Mercer, 6 July 1803 (Abstract)
From: Madison, James
To: Mercer, John Francis


6 July 1803, Department of State. Encloses “copies of a letter lately received from Mr. King with sundry enclosures, which show the situation of the claim of the State of Maryland to certain funds in England, as it stood previously to his return.”
 

   
   RC (MdHi); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in a clerk’s hand, signed by JM.



   
   Rufus King to JM, 1 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:566–67).


